DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-11 have been presented for examination based on the application with preliminary amendment filed on 8/8/2019.
Claims 1-6 are cancelled with the preliminary amendment.
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process.
Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB/Patent No. 20080306890 by Eguchi; Toru et al.
This action is made Non-Final.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to national stage entry of PCT/JP2018/003864, with International Filing Date: 02/05/2018, which claims foreign priority to 2017-023543, filed 02/10/2017.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A test planning device … comprising: an input parameter presentation section…”, “a simulation section …”, “an actual process value acquisition section…”, and “a model data learning section…” and “an output control section….” in claim 7; invocation of “the input parameter presentation section …” in claim 8; “a learning trial number determination section…” in claim 9; invocation of “the simulation section …” & “the input parameter presentation section …” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Apparatus limitations “A test planning device … comprising: an input parameter presentation section…”, “a simulation section …”, “an actual process value acquisition section…”, and “a model data learning section…” and “an output control section….” in claim 7; invocation of “the input parameter presentation section …” in claim 8; “a learning trial number determination section…” in claim 9; invocation of “the simulation section …” & “the input parameter presentation section …” in claim 10, invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function, as in the claim for the various sections. In particular, the specification ¶ [0045] at most generically discloses 

    PNG
    media_image1.png
    149
    803
    media_image1.png
    Greyscale

as support for the various instances of sections. There is no disclosure of any particular structure/material, either explicitly or inherently, to perform the functions of the sections. The terms “section” themselves are not adequate structure for performing the respective claimed functions and simply stating they are software achieving specific functions does not disclose the structure. If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). For example specification [0061]-[0063] discloses details of “a model data learning section…” as:

    PNG
    media_image2.png
    303
    804
    media_image2.png
    Greyscale

As can be clearly seen the recited functions above are not
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 8 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively satisfactory” in claim 8 is a relative term which renders the claim indefinite. The term “relatively satisfactory” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically claim 8 recites:
8 (New) The test planning device according to claim 7. wherein when the input parameter presentation section selects a new parameter group subjected to learning from the plurality of parameter groups subjected to learning. it presents new test conditions in which input parameters of the new learning parameter group are defined as variables, and the input parameters of the test condition. of the test conditions presented using the parameter group subjected to learning, in which the input parameters selected and conducted as the parameter groups subjected to learning in the past are relatively satisfactory in test result are defined as fixed values.

Its unclear what is metes and bounds of the term “relatively satisfactory” to determine whether the parameter is to be selected for fixed value group or parameter group. The specification and claim do not define what deviation/threshold/ delta would be considered as “relatively satisfactory”. For at least this reason the claim is indefinite. 
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “A test planning device … comprising: an input parameter presentation section…”, “a simulation section …”, “an actual process value acquisition section…”, and “a model data learning section…” and “an output control section….” in claim 7; invocation of “the input parameter presentation section …” in claim 8; “a learning trial number determination section…” in claim 9; invocation of “the simulation section …” & “the input parameter presentation section …” in claim 10. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of "...These respective components may be configured such that the CPU 211 loads software achieving respective functions prestored in the ROM 213 and HDD 214 onto the RAM 212 and executes the same to thereby make the cooperation of the software and hardware, or may be configured by the control circuit which realizes each function..." where the components are “an input parameter presentation section…”, “a simulation section …”, “an actual process value acquisition section…”, and “a model data learning section…” and “an output control section….” in claim 7; invocation of “the input parameter presentation section …” in claim 8; “a learning trial number determination section…” in claim 9; invocation of “the simulation section …” & “the input parameter presentation section …” in claim 10, without showing how the components are configured with the acts or specific structure of the components lacks proper written description. For example specification [0061]-[0063] discloses details of “a model data learning section…” as:

    PNG
    media_image2.png
    303
    804
    media_image2.png
    Greyscale

model data learning section are achieved. In similar manner while the specification is replete with functions performed by these various components/sections, none are disclosed in as providing details of the underlying structure/material/act specifically performing the functions.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 7 and 11:
Step 1: The representative claim 7 is drawn to an apparatus method and claim 11 is drawn to a method, both falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The claim 7 limitations recite (bolded for abstract idea identification): 
Claims
Analysis under Step 2A Prong 1
7. A test planning device to present test conditions of a plurality of input parameters for model data of a boiler comprising: 

an input parameter presentation section to present the test conditions of the plurality of input parameters; 

a simulation section to compute virtual process values by applying the test conditions of the input parameters to the model data in which virtual operations of the boiler are simulated; 



an actual process value acquisition section to acquire actual process values made available by setting the test conditions of the input parameters to the boiler and actually operating the boiler; 

a model data learning section to perform modification processing for the model data; and 




an output control section to output the virtual process values and the actual process values made available through application of the test conditions, 

wherein the test conditions of the input parameters are such that the plurality of input parameters are classified into a plurality of parameter groups based on a mutual relationship between each of the actual process values and each of the input parameters, 


the parameter groups are configured such that the plurality of input parameters are divided into a plurality of areas along an order in which a combustion gas of the boiler flows from a downstream side to an upstream side, 

the input parameter presentation section selects one parameter group subjected to learning from the plurality of parameter groups along the order and presents the test conditions in which the input parameters of the one parameter group subjected to learning are defined as variables while the other remaining parameter groups are defined as those not subjected to learning, and in which the input parameters of the parameter groups not subjected to learning are defined as fixed values, and 

the model data learning section performs the modification processing for the model data based on the actual process values when deviation of the actual process values and the virtual process values respectively is out of a predetermined allowable range.




Evaluated under Step 2A Prong 2.



Abstract Idea: Step may be considered as Mental processes of evaluations/judgments (aggregating).
Abstract Idea: Step may also be considered Mathematical concept of computing virtual process values (data in most generic form y=f(x)) as disclosed on specification ¶ [0050].

Evaluated under Step 2A Prong 2.





Abstract Idea: Step may be considered Mental process of evaluation of data to perform modification. See specification [0061]. This 

Evaluated under Step 2A Prong 2.




Abstract Idea: Step may be considered Mental process of observation of data and evaluation/opinion/judgement of data for purposes of grouping. No automated process or algorithm is recited to perform this grouping. See [0010]1 based on any metric to identify mutual relationship. In other words, mutual relationship is user determined.

Abstract Idea: Step may be considered Mental process of observation of data and evaluation/division of data based on the user preference. See [0016]2 and [0048].



Abstract Idea: related to generic evaluation of data by labeling them as parameters and fixed value.











Abstract Idea: Step may be considered Mental process of observation of data and subsequently evaluating it for exceeding a threshold.


3. The mathematical concepts disclosed may also be performed in the mind or with the aid of pencil and paper as seen in specification [0050], denoted as a generic process. 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  See MPEP 2106.04(d). The claim 1 recites “an input parameter presentation section…”, “a simulation section …”, “an actual process value acquisition section…”, and “a model data learning section…” and “an output control section….” --- however these sections are merely including instructions to implement an abstract idea on a computer (See specification [0045]). See MPEP § 2106.05(f). Additionally the limitations of “…to present the test conditions of the plurality of input parameters;…”, “…to acquire actual process values made available by setting the test conditions of the input parameters to the boiler and actually operating the boiler;…”, “…to output the virtual process values and the actual process values made available through application of the test conditions,…” are merely insignificant extra-solution activity to the judicial exception to gather and output data. See MPEP § 2106.05(g). These additional elements/sections/data gathering steps do not integrate the abstract idea into a 
Claim 11, a method claim provides even less additional elements as it is not even a computer implemented method and merely is directed to performing the instructions/steps of device claim 1. Similar rationale applies to claim 11 as in claim 1 for determination of the judicial exception is not being integrated into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the claimed steps amounts to no more than extra-solution activity (MPEP 2106.05(g)) related to data gathering. Rationale cited in step 2A prong 2 applies here. The claim is simply directed to computation of virtual numbers and comparing it with actual data collected using various instructions implemented on computer, where the use of computer is ancillary. Further use of boiler data is amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)). Therefore claim 1 & 8 are considered to be patent ineligible.
Claims 8 recite arbitrary grouping of the parameters based on “relatively satisfactory” test result into parameters with fixed value or otherwise, and is considered to mental process of evaluation/opinion (step 2A Prong 1) and therefore is considered as an abstract idea. The claims do not disclose any additional 
Claims 9 recite “determine a learning trial number in accordance with a predetermined learning trial number determination condition based on the number of variables set to the respective input parameters included in the parameter group subjected to learning”  and this limitation merely adds to abstract idea as claimed in claim 9, as it can be performed as mental step of evaluation (step 2A Prong 1) of how many times iteration is performed based on some condition. The claims do not disclose any additional limitations that integrate the judicial exception into practical application (step 2A prong 2 & 2B).
Claims 10 recite “wherein when the deviation of the actual process values and the virtual process values computed by the simulation section using the model data subjected to the modification processing is out of the predetermined allowable range, the input parameter presentation section changes an interval between the input parameters defined as the variables of the parameter group subjected to learning, or a range of the input parameters”  and this limitation merely adds to abstract idea as claimed in claim 9, as it can be performed as mental step of evaluation (step 2A Prong 1) as to perturbing the values of input parameters when they are not predetermined range. The claims do not disclose any additional limitations that integrate the judicial exception into practical application (step 2A prong 2 & 2B).
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB/Patent No. 20080306890  by Eguchi; Toru et al.
Regarding Claim 7 & 11
Eguchi teaches a test planning device (Claim 7)  and a method (claim 11) (Eguchi : Fig.1 elements 200, 600, 610 & 620 as in described [0084], & Fig.11 as method flow) to present test conditions of a plurality of input parameters for model data of a boiler  (Eguchi: Fig.1 element 1 & 3 as inputs to the model) comprising: an input parameter presentation section to present the test conditions of the plurality of input parameters (Eguchi: [0056], [0058] as in Fig.1); a simulation section to compute virtual process values by applying the test conditions of the input parameters to the model data in which virtual operations of the boiler are simulated (Eguchi: Fig.2 as in [0096]-[0098], and "... [0098] Here, the state input 20 is used as it is. The model input 7 is generated by applying the operation amount 19 learned by the pre-learning part 262, to the current model input condition, inputs it to the model 230, and inputs it as the state input 20 after the operation to the pre-learning part 262....") ; an actual process value acquisition section to acquire actual process values made available by setting the test conditions of the input parameters to the boiler and actually operating the boiler (Eguchi: "... [0057] In the control apparatus 200, the measurement signal 1 which has measured various state amounts of the plant 100 is sent to the external input interface 201 and stored as the measurement signal 2 in the measurement signal database 210 as a database of the control apparatus 200....") ; a model data learning section to perform modification processing for the model data (Eguchi: [0062], [0063], [0072], [0094], [0107], [0108]) ; and an output control section to output the virtual process values  (Eguchi : [0070]) and the actual process values  (Eguchi : [0064]) made available through application of the test conditions (Eguchi: [0072]-[0073][0173] test condition application to determine similarity) , wherein the test conditions of the input parameters are such that the plurality of input parameters are classified into a plurality of parameter groups based on a mutual relationship between each of the actual process values and each of the input parameters (Eguchi: See Fig.3 & 7 also see [0266] in view of Fig.25A-C "... [0266] Moreover, as shown in FIGS. 25A to 25C, patterning in the control apparatus 200 for the thermal power plant 100 having the boiler according to the embodiment of the present invention may be realized, for example, as (1) grouping of the operation ends for each of the burner 102 and the air port 103 of the boiler 101 (FIG. 25A), (2) grouping of the operation ends before/after the tank of the boiler 101 (FIG. 25B), and (3) grouping of all the operation ends of the boiler 101 (FIG. 25C)....") , the parameter groups are configured such that the plurality of input parameters are divided into a plurality of areas along an order in which a combustion gas of the boiler flows from a downstream side to an upstream side (Eguchi: [0230]-[0266] Fig.25A-C, especially see [0254]-[0256] operation signal as state for a boiler flow and groupings in boiler in [0266]) , the input parameter presentation section selects one parameter group subjected to learning from the plurality of parameter groups along the order and presents the test conditions in which the input parameters of the one parameter group subjected to learning are defined as variables while the other remaining parameter groups are defined as those not subjected to learning, and in which the input parameters of the parameter groups not subjected to learning are defined as fixed values (Eguchi: [0104]-[0107], [0121] where the 0 value in the pattern is a fixed value and 1 is the parameter value; groupings in [0266] showing fixed parameters are not modeled for the selected operation signal) , and the model data learning section performs the modification processing for the model data based on the actual process values when deviation of the actual process values and the virtual process values respectively is out of a predetermined allowable range (Eguchi: Fig.9-11 [0152]-[0183] showing the modification process using the learning section for the model; see Fig.19-20 [0218][0258] for threshold/predetermined range; Fig.9element 4014).
Regarding Claim 8
Eguchi teaches a test planning device according to claim 7, wherein when the input parameter presentation section selects a new parameter group subjected to learning from the plurality of parameter groups subjected to learning, it presents new test conditions in which input parameters of the new learning parameter group are defined as variables, and the input parameters of the test condition, of the test conditions presented using the parameter group subjected to learning, in which the input parameters selected and conducted as the parameter groups subjected to learning in the past are relatively satisfactory in test result are defined as fixed values (Eguchi: Fig. 9 -10 [0149]-[0166] showing generation of new parameter groups subjective to learning; Fig.10 shows similarity threshold; [0226] "... Moreover, a desired learning result can always be obtained by generating a pattern by using a pre-learning result without reducing the input dimension in advance before start of the plant operation as has been detailed with reference to the flowchart in FIG. 5, and comparing the similarity of the current state input to the state input contained in the pre-learning result after start of the plant operation so that a pattern generated from the state input having a higher similarity is selected for learning the operation method as has been detailed with reference to the flowchart of FIG. 11...."; [0104]-[0107] showing how state is selected to be fixed or variable)  .
Regarding Claim 9
Eguchi  teaches the test planning device according to claim 7, further comprising a learning trial number determination section to determine a learning trial number in accordance with a predetermined learning trial number determination condition based on the number of variables set to the respective input parameters included in the parameter group subjected to learning (Eguchi: Fig.9-10 show trial number as input dimension J ("...[0154] Step 4011 initializes J (J=1) as a value indicating the input dimension used for patterning...."). Reducing the dimension refers to using less than all state inputs, that makes some parameters as fixed others as variables where the test result are similarity comparison,  [0225] "... [0225] As has been described above with reference to the flowcharts in FIG. 11 and FIG. 12, in the embodiment of the present invention, the state input inputted to the learning part of the plant control system is patterned with a smaller number of inputs than the model input dimension so as to reduce the model search space, thereby enabling a high-speed learning...." [0226] "... Moreover, a desired learning result can always be obtained by generating a pattern by using a pre-learning result without reducing the input dimension in advance before start of the plant operation as has been detailed with reference to the flowchart in FIG. 5, and comparing the similarity of the current state input to the state input contained in the pre-learning result after start of the plant operation so that a pattern generated from the state input having a higher similarity is selected for learning the operation method as has been detailed with reference to the flowchart of FIG. 11...."; [0104]-[0107]).
Regarding Claim 10
Eguchi teaches wherein when the deviation of the actual process values and the virtual process values computed by the simulation section using the model data subjected to the modification processing is out of the predetermined allowable range (Eguchi: Fig.11 flow as in [0167]-[0184] including the learning/relearning section as Figs. 9 and 12 which lead to model data modification [0062], [0063], [0072], [0094], [0107], [0108]) , the input parameter presentation section changes an interval between the input parameters defined as the variables of the parameter group subjected to learning, or a range of the input parameters  (Eguchi: Fig.18-20 shows setting range of input parameters as thresholds).
Relevant Prior Art of Record
US Patent No. 5529047 by Aota; Hiroyuki et al teaches early models of learning based combustion engines (See Fig.1). 
US Patent No. 5819242 by Matsuoka; Teruhiko et al teaches shows in FIG. 11 which is a graphic view showing relations of two of three input values versus one output value.
US Patent No. 8135653 by Sekiai; Takaaki et al teaches learning means 610 sets the predetermined range of threshold value as the range of trial-and-error centering around the manipulation condition with which the deviation between the model output and the target value becomes minimum as in the model characteristic in the case of controlling the plant 100 illustrated with the solid line in FIG. 5A with the horizontal axis representing the manipulating variable and the vertical axis representing the controlled variable (See Fig.5A-B, 4A-F).
----- This page is left blank after this line -----

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Tuesday, March 15, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0010] …. plurality of input parameters are classified into a plurality of parameter groups based on a mutual relationship between each of the actual process values and each of the input parameters…
        
        2 [0016] The technician becomes easier to recognize the type of the input parameters included in the same parameter group and the order of selection of the learning parameters. Further, it is possible to achieve grouping along the mutual relationship of the input parameters applied to the actual process values of the boiler.
        3 See specification ¶[0045]